Citation Nr: 0009825	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1943. 

Service connection was granted for rheumatic heart disease by 
a February 1944 rating decision.  A 10 percent disability 
rating was assigned, effective October 19, 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which confirmed and continued the 10 
percent disability rating for the veteran's rheumatic heart 
disease.

This matter was previously before the Board in April 1998 and 
April 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  For the reasons stated 
below, the Board finds that the RO has substantially complied 
with the directives of the prior remand, and that any 
deficiencies are harmless with respect to the increased 
rating claim.  Accordingly, a remand is not warranted in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1999) in the instant case.  See Evans v. West, 12 
Vet. App. 22, 30-31 (1998) (holding that Stegall duty was not 
violated by a failure to comply with remand instructions 
where the failure did not frustrate appellate review).


FINDING OF FACT

The objective medical evidence shows that the veteran's 
current heart and breathing problems are not due to his 
service-connected rheumatic heart disease.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for rheumatic heart disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.104, Diagnostic Code 7000 (1997 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background.  The service medical records show that the 
veteran received a disability discharge from active service 
due to 1) rheumatic fever, both knees, both arms and wrists, 
valvular heart disease, causing pain in joints; and 2) mitral 
stenosis.  Further, it is noted that it was noted on several 
of the service medical records, including the Certificate of 
Disability for Discharge, that the veteran gave a definite 
history of previous rheumatic fever attack during childhood, 
cardiac involvement.

Service connection was subsequently granted for rheumatic 
valvular heart disease by a February 1944 rating decision.  
It was held in this rating decision that the disability had 
been aggravated by service in World War II.  A 10 percent 
disability rating was assigned, effective October 19, 1943.  

Following a June 1944 VA medical examination, the veteran's 
disability rating for his rheumatic heart disease was 
increased to 30 percent, effective June 29, 1944, by a 
September 1944 rating decision.  Thereafter, the disability 
rating was subsequently decreased back to 10 percent, 
effective February 19, 1947, by a December 1946 rating 
decision.

Service connection was denied for hypertension by a March 
1948 rating decision.  The veteran was informed of this 
decision, and did not appeal.

Service connection was denied for arteriosclerotic heart 
disease by a January 1982 rating decision.  The veteran was 
informed of this decision, and did not appeal.

In November 1993, the veteran requested that he be 
reevaluated for his heart condition.  He asserted that the 
condition had worsened over the years to where he now had 
high blood pressure and very poor circulation.  Also, he 
requested that he be scheduled for a physical examination.  
The evidence on file shows that the veteran was subsequently 
scheduled for a VA heart examination in December 1993, but 
that this examination was canceled at the veteran's request 
because he was going to be out of town for awhile.

The next communication from the veteran was received in June 
1995, where he again requested that he be reevaluated for his 
heart condition and that the condition had worsened.  

Private medical records are on file from the Carle Clinic 
which cover a period from January 1992 to March 1995.  Among 
other things, these records show treatment for hypertension, 
and chronic obstructive pulmonary disease.  Records from 
February 1994 noted that the veteran expressed concern with 
his carotid arteries, and that the veteran had had a right 
carotid bypass type surgery in 1985.

The veteran also underwent a VA hypertension examination in 
September 1995.  At this examination, the examiner noted, in 
part, that cardiology evaluation was done, and that the 
diagnostic impression was coronary artery disease brought by 
multi-vessel, left ventricular function and possible valve 
abnormalities, and that a transesophageal echocardiogram was 
suggested.  The examiner also diagnosed hypertension.

In a November 1995 rating decision, the RO confirmed and 
continued the 10 percent disability rating for the veteran's 
rheumatic heart disease.  The veteran appealed this decision 
to the Board.

Following the November 1995 rating decision, additional 
medical records were added to the file from the Carle Clinic, 
in the form of January 1997 catheterization report.  This 
report showed that the veteran had an estimated ejection 
fraction of 60 percent, had trivial mitral regurgitation, no 
aortic stenosis, severe radionuclide cerebral angiogram, 
moderate left circumflex coronary artery disease, luminal 
irregularities in the left anterior descending coronary 
artery, normal left ventricular systolic function and a left 
ventricular end diastolic volume of 18.

VA medical treatment records were also added to the file 
which covered a period from October to November 1995.  Among 
other things, it was noted in November 1995, that the veteran 
underwent a MUGA scan, which showed a the left and right 
ventricle to be normal in size and wall motion.  Further, the 
veteran was found to have a left ventricular ejection 
fraction of 75 percent.  It was noted that normal ejection 
fractions were more than 50 percent.

When the case came before the Board in April 1998, it was 
noted that the criteria for evaluating the veteran's 
rheumatic heart disease had been changed, effective January 
12, 1998.  The Board concluded that the claim required 
further development, to include the RO's adjudication of the 
claim under the revised criteria.  Consequently, the claim 
was remanded for the RO to obtain additional medical records, 
provide the veteran with a new VA examination, and to 
readjudicate the claim under the revised criteria.  

Following the Board's April 1998 remand, additional private 
medical records were added to the file from the Carle Clinic 
which covered a period from September 1978 to February 1998.  
Among other things, these records show treatment for 
hypertension, chronic obstructive pulmonary disease, right 
internal carotid artery, and coronary artery disease.  For 
example, the veteran underwent a right superficial temporal 
artery anastomosis in June 1985.  Post-operative diagnosis 
was occlusion right internal carotid artery, right brain 
ischemia.  An echocardiogram conducted in April 1997 showed 
mild to moderate aortic valve regurgitation, and pericardial 
thickening without constriction.  

Additional VA medical treatment records were also added to 
the file which covered a period from August 1995 to June 
1998.  Among other things, these records show treatment for 
heart problems.  For example, records from June 1998 include 
diagnostic impressions of coronary artery disease, chronic 
obstructive pulmonary disease, and hypertension poorly 
controlled.

The veteran underwent a new VA heart examination in June 
1998.  Among other things, the examiner noted that the 
veteran had chronic obstructive pulmonary disease; 
hypertension; increased cholesterol; coronary artery disease, 
status-post  the cardiac catheterization conducted in January 
1997( the results of which noted as "75 [percent] proximal 
right coronary artery and 60 [percent] proximal circumflex 
coronary artery disease at Carle Clinic").  A history of 
rheumatic heart disease was also noted.   During the 
examination, the veteran indicated that he "felt good," and 
he denied having any chest pain, dyspnea on exertion, 
orthopnea, paroxysmal nocturnal dyspnea or pedal edema.  
While the veteran indicated that he had shortness of breath 
on exertion, without experiencing any additional chest pain.  
It was noted that this shortness of breath was the result of 
his nonservice-connected chronic obstructive pulmonary 
disease.  Diagnoses from this examination were moderate 
coronary artery disease; chronic obstructive pulmonary 
disease; and hypertension, which needed better control.

When the case was returned to the Board, it was noted, among 
other things, that treadmill testing was not conducted in 
conjunction with the June 1998 VA examination in order to 
identify the level of physical activity expressed in METs, 
nor did the examiner express an opinion as to the effects of 
the service-connected disability upon the veteran's ordinary 
activity.  The Board also noted that Veterans Benefits 
Administration Manual M21-1, Part VI, Chapter 11, Paragraph 
11.18 (f)(2), stated that where rheumatic heart disease has 
been demonstrated, and the effects of subsequent onset of 
hypertensive or arteriosclerotic heart disease cannot be 
satisfactorily dissociated from the rheumatic changes, the 
combined cardiac disability is to be rated as one entity 
under the service-connected rheumatic heart disease code.  
Therefore, the case was remanded for the RO to obtain 
additional medical records, and to accord the veteran a new 
examination that was to include treadmill testing to identify 
the level of physical activity expressed in METs.  If a 
treadmill test was not feasible due to a medical condition, 
it was to be so stated.  Also, the examiner was to provide an 
opinion regarding the likelihood of a relationship, direct or 
otherwise, between the service-connected rheumatic heart 
disease and all other diagnosable cardiovascular pathology, 
to include arteriosclerotic cardiovascular disease and 
hypertension.  Thereafter, the RO was to readjudicate the 
veteran's claim.  The Board also directed the RO to consider 
the issue of entitlement to service connection for 
arteriosclerotic cardiovascular disease, to include 
hypertension, should be adjudicated.

Following the Board's remand, the RO sent a development 
letter to the veteran later in April 1999 requesting that the 
veteran identify the existence of any additional medical 
records concerning his heart problems.  The veteran responded 
later that same month that the RO should have all of his 
records, and submitted additional copies of VA medical 
treatment records and private records from the Carle Clinic 
that were already on file.

The veteran underwent a new VA heart examination in June 
1999.  Among other things, the examiner noted that the 
veteran had a cardiac catheterization done in January 1997, 
and summarized the contents thereof.  It was also noted that 
the veteran reported that he had chronic dyspnea on exertion 
due to lung disease, but that this had not gotten 
significantly different from his prior clinic visits.  
Following examination of the veteran, the examiner diagnosed 
coronary artery disease with dyslipidemia; chronic 
obstructive pulmonary disease; hypertension; and history of 
rheumatic fever as a child.  Additionally, the examiner 
stated that since the veteran had a history of rheumatic 
fever as a child, and echocardiogram would be done to rule 
out any significant valvular lesions.  Further, an exercise 
treadmill test was to be done to determine functional 
capacity and prognosis of coronary artery disease.  

VA medical treatment records were added to the file that 
covered a period from May to July 1999.  Among other things, 
these records note on several occasions that the veteran had 
a history of coronary artery disease, chronic obstructive 
pulmonary disease, hypertension, and a history of rheumatic 
fever.  It is also noted that records from June 1999 stated 
that the veteran had chronic dyspnea on exertion due to the 
chronic obstructive pulmonary disease.

Also on file is a private medical statement from a physician 
with the Carle Clinic, dated in September 1999.  It is noted 
that this statement indicated that the physician's specialty 
was in the field of pulmonary medicine.  The physician noted 
that he had recently seen the veteran for a physical 
examination, and that the veteran had asked him to do write 
about the request he (the veteran) had received to do a 
treadmill stress echo test at the VA hospital.  Among other 
things, the physician stated that it was hard for him to 
discern what relevance a stress echo test would have with 
regard to rheumatic heart disease.  The physician also noted 
that the veteran had emphysema with exertional dyspnea 
walking one block and would probably be unable to exert 
sufficiently to perform a valid treadmill stress test, and 
that such a test was more appropriate for ischemic heart 
disease and not rheumatic heart disease.  Moreover, the 
physician stated that he thought the previous echocardiogram 
would provide the relevant information about the residue of 
rheumatic heart disease.

A follow-up VA heart examination was conducted in September 
1999.  Among other things, the examiner noted that the 
veteran had an echocardiogram done a few weeks earlier.  The 
examiner stated that the echocardiogram was a technically 
difficult study.  However, it revealed left ventricular size 
and function with no gross valvular abnormality.  There was 
mild anteroseptal hypokinesis.  Additionally, the examiner 
noted that, on questioning, the veteran stated that he get 
short of breath walking only one block due to his severe 
emphysema and pulmonary disease.  The examiner also noted 
that the veteran had a letter from his pulmonary physician in 
the private sector, which stated that the veteran had severe 
emphysema and severe limited exercise capacity.  The examiner 
stated that this would translate to a functional capacity of 
less than two (2) METs.

An additional follow-up VA heart examination was conducted in 
October 1999.  The examiner noted that he was to comment upon 
the relation and significance of the veteran's history of 
rheumatic heart disease as a child and his current problems.  
The examiner stated that he had reviewed the echocardiogram 
done in July 1999, and summarized the contents thereof.  The 
examiner opined that there was no clinically significant 
valvular heart disease that may be caused by the veteran's 
history of rheumatic heart disease as a child.  Furthermore, 
the examiner commented that the veteran did have 
atherosclerotic coronary artery disease, and that there was 
also a history of stable angina.  Overall, the examiner 
opined that the atherosclerotic heart disease appeared 
unrelated to the veteran's history of rheumatic heart 
disease.

It is noted that the June 1998, June 1999, September 1999, 
and October 1999 VA heart examinations were all conducted by 
the same physician.

In a November 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent disability rating for 
the veteran's rheumatic heart disease.  The RO also found 
that the veteran was not entitled to consideration of an 
extraschedular rating for his rheumatic heart disease 
pursuant to 38 C.F.R. § 3.321(b)(1).

In a December 1999 statement, the veteran asserted that he 
was in disagreement with the statement of the VA examiner.  
The veteran noted that the examiner noted that he (the 
veteran) had a history of rheumatic fever as a child.  With 
respect to this statement, the veteran asserted that he never 
had rheumatic fever as a child, and did not know where the 
examiner got this information.  He asserted that he never had 
rheumatic fever until active service.  Additionally, the 
veteran asserted that he did have significant valvular 
disease, and that it was still bothering him.

In a March 2000 statement, the veteran's representative noted 
that the RO did not adjudicate the issue of entitlement to 
service connection for arteriosclerotic heart disease to 
include hypertension.  Therefore, the representative 
contended that the case should be remanded for the RO to 
address that issue.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's rheumatic heart disease is evaluated pursuant 
to the criteria found at pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  During the pendency of this appeal, 
the criteria for evaluating cardiovascular disabilities were 
changed and the new regulations became effective on January 
12, 1998.  See 62 Fed. Reg. 65207 (1997).  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider whether the 
veteran is entitled to a disability rating in excess of 10 
percent for his rheumatic heart disease under both the old 
and new criteria.

Under the "old" criteria, valvular heart disease was rated 
at 10 percent with identifiable valvular lesion, slight, if 
any dyspnea, the heart not enlarged; following established 
active rheumatic heart disease.  A 30 percent evaluation 
required from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent evaluation was warranted when the heart 
was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor precluded.  A 100 
percent rating was warranted for an active rheumatic disease, 
and with ascertainable cardiac manifestations, for a period 
of 6 months.  Further, a 100 percent rating was also 
warranted for inactive rheumatic heart disease substantiated 
by clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997)

Under the "new" criteria, valvular heart disease is rated 
at 10 percent when workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  
A 30 percent evaluation is warranted when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.  A rating of 60 percent requires 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1999).

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  Note 2, Diagnostic Code, 38 C.F.R. § 4.104.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his rheumatoid heart disease is well-grounded.  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran 
several examinations in relation to this claim, and obtained 
medical records pertaining to the treatment he has received 
for his heart problems.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.

As noted above, the Board finds that the RO has substantially 
complied with the directives of the prior remands.  The RO 
requested and obtained additional medical records, and the 
veteran has received additional medical examinations to 
evaluate the current severity of the veteran's rheumatic 
heart disease.  While a treadmill test was not conducted, the 
evidence on file, including the September 1999 statement from 
the Carle Clinic, shows that this test was  not feasible due 
to the veteran's medical condition.  

In the instant case, the Board finds that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his rheumatic heart disease under either the "old" or the 
"new" version of 38 C.F.R. § 4.104, Diagnostic Code 7000.  
The objective medical evidence shows that the veteran's 
current heart and breathing problems are not due to his 
service-connected rheumatic heart disease.  As noted above, 
the February 1944 rating decision granted service connection 
for valvular heart disease.  The September 1999 VA 
examination report state that the echocardiogram revealed no 
gross valvular abnormality, while the October 1999 VA 
examination report stated that the veteran had no clinically 
significant valvular heart disease that may have been caused 
by his history of rheumatic heart disease as a child.  
Further, the October 1999 VA examination report stated that 
the veteran has atherosclerotic coronary artery disease, and 
that this disability is unrelated to the service-connected 
rheumatic heart disease.  Regarding the veteran's breathing 
problems, the medical records, including the June 1998 VA 
examination report and the June 1999 VA medical treatment 
records, show that these are due to the nonservice-connected 
chronic obstructive pulmonary disease. 

The Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
No competent medical evidence is on file which refutes the 
above medical determinations that the veteran's current heart 
and breathing problems are due to nonservice-connected 
disabilities.  Accordingly, the Board must accept this 
medical determination as correct.  Since the medical evidence 
does not show that the veteran has any current problems due 
to his service-connected rheumatic heart disease, the Board 
must conclude that he is not entitled to a disability rating 
in excess of 10 percent under either the "old" or the 
"new" version of 38 C.F.R. § 4.104, Diagnostic Code 7000.

The Board also concurs with the RO's determination that the 
veteran is not entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  For the reasons stated above, the 
Board has found that the medical evidence shows that the 
veteran's current heart and breathing problems are due to 
nonservice-connected disabilities, and not the service-
connected rheumatic heart disease.  Thus, even if there is 
evidence of frequent hospitalization and/or marked 
interference with employment due to current heart problems, 
these problems are not due to the service-connected 
disability.

The Board acknowledges that the veteran has contended that 
the October 1999 VA examination report was incorrect in that 
he asserted that he never had rheumatic fever as a child.  
However, this medical history was clearly documented in the 
service medical records, and that this history was provided 
by the veteran at that time.  As this history was provided at 
the time of the veteran's actual treatment for rheumatic 
heart disease during his 1943 active service, the Board finds 
that it is entitled to more weight.  More importantly, 
whether or not the veteran had rheumatic fever as a child 
does not change the fact that his service-connected 
disability is rheumatic valvular heart disease, and the 
medical evidence shows that his current heart problems are 
not due to this disability.

With respect to the veteran's contention that he does have 
significant valvular heart disease despite the findings of 
the VA examiner, the Board notes that nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions do not qualify as 
competent medical evidence to refute the conclusions of the 
VA examiner.  Furthermore, the Board does not dispute the 
fact that the veteran's does have current heart problems.  In 
fact, this is clearly shown by the medical evidence of 
record.  However, the preponderance of the medical evidence 
shows that these heart problems are due to nonservice-
connected conditions, and not the service-connected rheumatic 
heart disease.

The Board also acknowledges that the VA examiner did not 
express an opinion as to whether the veteran's hypertension 
was related to service. The veteran's representative 
contended in a March 2000 statement that this claim should be 
remanded for adjudication of this issue.  However, on 
subsequent review of the claims folder, the Board has noted 
that the RO has already adjudicate these claims in the March 
1948 and January 1982 rating decisions, and that these 
decisions are final.  Consequently, these prior 
determinations are considered binding and correct in the 
absence of new and material evidence or clear and 
unmistakable error.  See 38 U.S.C.A. §§ 5108, 7105; see also 
38 C.F.R. §§ 3.104, 3.105, 3.156(a), 20.1103.  The issues of 
new and material evidence, or clear and unmistakable error, 
are not currently before the Board, nor were they present at 
the time of the April 1999 remand.  Accordingly, this 
development should not have been ordered by the Board, and 
the RO's failure to comply with these directives did not 
frustrate appellate review on the issue of entitlement to a 
disability rating in excess of 10 percent for rheumatic heart 
disease.  See Evans, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for rheumatic heart disease is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The governing regulations provide that an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  In order to perfect 
an appeal, the appellant must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
its determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

As noted above, service connection was previously denied for 
hypertension by a March 1948 rating decision, and for 
arteriosclerotic heart disease by a January 1982 rating 
decision.  The veteran did not appeal these decisions, and 
they became final.  However, in an August 1997 rating 
decision, the RO found that new and material evidence had not 
been presented as to reopen the claims of service connection 
for arteriosclerotic heart disease and hypertension.  Later 
that same month, the veteran submitted correspondence to the 
RO which he stated was his "Notice of Disagreement" to the 
August 1997 rating decision.  Among other things, he 
specifically asserted that he felt that he had submitted new 
and material evidence, and that he firmly believed that his 
service-connected rheumatic heart disease had caused his 
arteriosclerotic heart disease and hypertension.  Thus, the 
veteran clearly filed a Notice of Disagreement well within 
the period prescribed by law.  See 38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  However, a review of the documents on 
file shows that no Statement of the Case was ever issued to 
the veteran on these issues.  Therefore, these issues must be 
remanded to the RO for appropriate procedural compliance, 
including the issuance of a Statement of the Case.  38 
U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 19.29, and 19.30.  
Once the RO issues a Statement of the Case regarding the 
underlying issues, the veteran will be able to obtain 
appellate review by filing a VA Form 9 or its equivalent with 
the RO, if it is his desire to do so.

Accordingly, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case which addresses the issues of 
whether new and material evidence has 
been presented to reopen the claims of 
service connection for arteriosclerotic 
heart disease and hypertension.  This 
document should include a summary of the 
applicable law and regulations, with 
appropriate citations.  The veteran 
should also be informed that he has sixty 
(60) days from the date the Statement of 
the Case is issued in which to perfect 
his appeal by the filing of a VA Form 9 
or its equivalent if he wishes appellate 
review.

Thereafter, this case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



